DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/27/2021, with respect to informalities in the claims have been fully considered and are persuasive.  The objections of 4/1/2021 have been withdrawn. 
Applicant’s arguments, filed 7/27/2021, with respect to §112(b) in the claims have been fully considered and are persuasive.  The §112(b) rejection of 4/1/2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that the office action of 4/1/2021, the basis of the prior art rejection of claim 9 included Yu (US 2013/0262884) “as applied to claim 3,” but this was a typographical error, as the basis of the rejection of claim 3 did not include the Yu reference. Accordingly, claim 9 has been addressed together with claim 8. See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682).
Regarding claims 1 and 16, Cirstea discloses a signal transmission system (see Fig. 1), comprising:
a transmitting device (local unit 104, Fig. 1) comprising: a first transceiver module (XMTR 204 and interface 206, Fig. 2), a power supply module (24V DC signal coupled to inductors L1 and L2, Fig. 3, as part of interface 206, see para. 0038-0039), and a first processing module connected with the first transceiver module and the power supply module (XMTR 204 coupled to 24 V DC signal source via interface 206); and
a receiving device communicatively connected with the transmitting device via cables which comprise a plurality of twisted pairs (remote unit 106, coupled via cable 112, Ethernet cable with at least 4 twisted pairs, para. 0043, see Figs. 1, 2 and 4) and comprising:
a second transceiver module (receiver 404 and interface 406, Fig. 4) and a second processing module connected with the second transceiver module (receiver 404, “processes” 
Cirstea does not expressly disclose: 
wherein the transmitting device further comprises a first network isolation transformer module, and the first network isolation transformer module comprises a center tap of the first network isolation transformer module and a transient voltage suppressor (TVS) tube of the first network isolation transformer module;
when the transmitting device is encountered with a lightning strike, the transmitting device drains, by the center tap CTA of the first network isolation transformer module, energy generated by the lightning strike to the ground, and discharges, by diodes of the TVS tube of the first network isolation transformer module, residual energy of the energy generated by the lightning strike to the ground; and
wherein the receiving device further comprises a second network isolation transformer module, and the second network isolation transformer module comprises a center tap of the second network isolation transformer module and a TVS tube of the second network isolation transformer module;
when the receiving device is encountered with the lightning strike, the receiving device drains, by the center tap CTA of the second network isolation transformer module, energy generated by the lightning strike to the ground, and discharges, by diodes of the TVS tube of the second network isolation transformer module, residual energy of the energy generated by the lightning strike to the ground.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the Ethernet connection in the system of Cirstea, to include the isolation transformers taught by Lee, since Lee discloses that they are designed to be used with Ethernet systems, and would advantageously provide protection against voltages surges from lightning strikes.

Regarding claim 2, Cirstea discloses a transmitting device, comprising: 
a first transceiver module configured to receive first multimedia signal (XMTR 204 and interface 206, Fig. 2, XMTR 204 receives video signals from input port 202, Fig. 2, para. 0033);
a power supply module configured to output first direct current signal (24V DC signal coupled to inductors L1 and L2, Fig. 3, as part of interface 206, see para. 0038-0039); and
a first processing module configured to process at least one of the first multimedia signal and the first direct current signal to obtain a first signal (transmitter 204 processes HDMI input signals from source 102 and outputs HDBaseT signal to interface 206, which adds power, para. 0033, 0038, Fig. 2 and 3).
Cirstea does not expressly disclose:

when the transmitting device is encountered with a lightning strike, the transmitting device drain, by the center tap CTA of the first network isolation transformer module, energy generated by the lightning strike to the ground, and discharge, by diodes of the TVS tube of the first network isolation transformer module, residual energy of the energy generated by the lightning strike to the ground.
However, Lee discloses isolation transformers for use in Ethernet connections (para. 0033, see Fig. 4), in which the transformer is central tapped  (134, para. 0038, Fig. 4) and connected to ground 121 via a gas discharge tube 17 (para. 0038, Fig. 4), and a transient voltage suppressor 16 prevents surges from lightning strikes in the event the gas discharge tube is unable to release timely the high voltage surges brought in by the lightning strike (para. 0038, Fig. 4, the TVS has characteristic of a zener diode, para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the Ethernet connection in the system of Cirstea, to include the isolation transformers taught by Lee, since Lee discloses that they are designed to be used with Ethernet systems, and would advantageously provide protection against voltages surges from lightning strikes.


encode the first multimedia signal to obtain first differential signal (transmitter 204 converts local HD signal to differential multimedia signals, para. 0022, 0033), and
obtain the first signal by superimposing the first differential signal with the first direct current signal (DC voltage/power added to signals in interface 206, Figs. 2 and 3, para. 0022, 0038).

Regarding claims 17 and 21, Cirstea further discloses wherein the receiving device is connected with a display (remote unit 106 connected to display 108, Fig. 1), and
the receiving device is configured to:
receive, by the second transceiver module, first signal from a transmitting device (receiver 404, receives HDBaseT signal from local port 208 of local unit 104, para. 0045, see Figs. 1, 2, 4);
process, by the second processing module, the first signal to obtain first specific multimedia signal (receiver 404 converts HDBaseT signal into HDMI output signal, para. 0046, Fig. 4); and
transmit, by the second transceiver module, the first specific multimedia signal to the display configured to display the first specific multimedia signal (output of receiver 404 for output through video output port 402 to sink/display 108 (para. 0046, Figs. 1 and 4).


the receiving device further comprises a second network isolation transformer module (remote interface 406, is an Ethernet transformer that removes DC bias), wherein the receiving device is configured to:
receive, by the second transceiver module, first signal from a transmitting device (receiver 404 and interface 406, receive signal from local unit 104 via remote port 408, Fig. 4, para. 0044-0045);
isolate, by the second network isolation transformer module, the first signal from the transmitting device for removing interference signal of the first signal to obtain isolated first signal (interface 406 is a transformer that removes DC bias associated with the received signals, outputs received HDBaseT to receiver chip 404);
process, by the second processing module, the isolated first signal to obtain first specific multimedia signal (receiver 404 converts HDBaseT signal into an HDMI output signal, para. 0046); and
transmit, by the second transceiver module, the first specific multimedia signal to the display configured to display the first specific multimedia signal (receiver 404 outputs the HDMI output signal to sink/display 108, para. 0046).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682), as applied to claim 2 above, and further in view of Herzel (US 2017/0026188).

encode the first multimedia signal to obtain first differential signal (transmitter 204 converts local HD signal to differential multimedia signals, para. 0022, 0033).
Cirstea discloses a HDBaseT system (see para. 0031, 0044 for HDBaseT transmitter/receiver), but does not expressly disclose obtaining the first signal comprising the first differential signal and the first direct current signal, wherein the first differential and first direct current signals are not superimposed.
Herzel discloses power over Ethernet can be implemented as different wires separately used for power or data (not superimposed), or implemented as power and data run on same wire (superimposed). Herzel also discloses such power sourcing arrangements include power over HDBaseT to enable DC power and data over an Ethernet cable (para. 0046). Thus, Herzel suggests the use of non-superimposed data and power signals on separate wires for power over HDBaseT systems.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea to specify separate wires for data and power so that the signals are not superimposed, since this is suggested by Herzel for HDBaseT systems.

Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682), as applied to claim 2 above, and further in view of Yu (US 2013/0262884).

isolate the first signal to obtain an isolated first signal, wherein the isolated first signal comprises an isolated first direct current signal and isolated first differential signal (D0_OUT-D3_OUT, right side of transformers, Fig. 3).
However, Cirstea does not expressly disclose isolating the first signal is for removing interference signal of the first signal.
Yu discloses a high-impedance device on the center pin of the data transformer to isolate noise, to prevent Ethernet data signals from being impacted by noise interference (para. 0013). Thus, Yu teaches using transformers in the context of power of Ethernet systems to isolate (i.e. remove) noise from the transmission signal.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the transformer of Cirstea with the teaching of Yu, to isolate/remove noise from the transmission signal, since this is suggested by Yu, and would improve performance.

Regarding claims 12 and 13, Cirstea further discloses the first transceiver module is further configured to transmit the isolated first signal to the receiving device (output of transformers T0-T3, are the output of interface 206, which sent to remote device 106, see Figs. 1-4, para. 0038, 0045).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682) and Herzel (US 2017/0026188), as applied to claim 4 above, and further in view of Yu (US 2013/0262884).
Regarding claim 7, Cirstea further discloses the transmitting device further comprises: a first network isolation transformer module (transformers T0-T3 in interface 206, Fig. 3) configured to:
isolate the first signal to obtain an isolated first signal, wherein the isolated first signal comprises an isolated first direct current signal and isolated first differential signal (D0_OUT-D3_OUT, right side of transformers, separate differential and DC signals are taught by Herzel, applied above in claim 4).
However, Cirstea and Herzel do not expressly disclose isolating the first signal is for removing interference signal of the first signal.
Yu discloses a high-impedance device on the center pin of the data transformer to isolate noise, to prevent Ethernet data signals from being impacted by noise interference (para. 0013). Thus, Yu teaches using transformers in the context of power of Ethernet systems to isolate (i.e. remove) noise from the transmission signal.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the transformer of Cirstea with the teaching of Yu, to isolate/remove noise from the transmission signal, since this is suggested by Yu, and would improve performance.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682) as applied to claim 2 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).
Regarding claim 8, Cirstea and Lee disclose everything applied to claim 2, but do not expressly disclose the first transceiver module is further configured to:
transmit the isolated first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top (see Fig. 4A, both A and B). Thus, Camagna suggests assigning a specific twisted pair for signal transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea and Lee to specify designating a specific twisted pair for signal transmission, since this is suggested by PoE system of Camagna.

Regarding claims 9, Cirstea disclose everything applied to claim 3, but does not expressly disclose the first transceiver module is further configured to:
transmit the first signal to the receiving device via a designated twisted pair of a plurality of twisted pairs.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, see Fig. 4A). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682) and Herzel (US 2017/0026188), as applied to claim 4 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).

Regarding claims 10 and 11, Cirstea and Herzel disclose everything applied to claim 4, but do not expressly disclose the first transceiver module is further configured to:
transmit the first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs; and
transmit the first differential signal to the receiving device by other twisted pairs in the plurality of twisted pairs other than the designated twisted pair.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, and power is transmitted via the pairs in the middle (i.e. other than the one for transmission, see Fig. 4A, alternative B). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea and Herzel to specify designated specific .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Lee (US 2014/0022682), Herzel (US 2017/0026188) and Yu (US 2013/0262884), as applied to claim 7 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).
Regarding claims 14 and 15, Cirstea, Herzel and Yu disclose everything applied to claim 7, but do not expressly disclose the first transceiver module is further configured to:
transmit the isolated first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs; and
transmit the isolated first differential signal to the receiving device by other twisted pairs in the plurality of twisted pairs other than the designated twisted pair.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, and power is transmitted via the pairs in the middle (i.e. other than the one for transmission, see Fig. 4A, alternative B). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea, Herzel, and Yu, to specify designated specific twisted pairs for data signal transmission and power transmission, since this is suggested by PoE system of Camagna.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/23/2021